         Case 1:21-cv-02041-PGG Document 21
                                         20 Filed 04/07/21
                                                  04/05/21 Page 1 of 2




                                                                                                              Richard Rosensweig
                                                                                                   rrosensweig@goulstonstorrs.com
                                                                                                                617.574.3588 (tel)



                                                            April 5, 2021


VIA ECF
Hon. Paul G. Gardephe
Southern District of New York
40 Foley Square, Room 2204
New York, New York 10007

       Re:       Boylan v. Sogou Inc.,
                 Case No. 1:21-cv-02041-PGG (S.D.N.Y.)

Dear Judge Gardephe:

       We represent defendant Sogou Inc. (“Sogou”) and write pursuant to Rule I.E. of Your
Honor’s Individual Rules of Practice to request an adjournment of the Preliminary Injunction
hearing scheduled for April 22, 2021 (ECF No. 15). Plaintiff does not consent to this
adjournment and sets forth his position below. No adjournment of the briefing schedule is
requested.

Defendant’s Position

       Due to a personal conflict, the undersigned counsel for Sogou is unavailable to attend the
hearing scheduled for April 22, 2021 and respectfully requests that the hearing be adjourned to
any date after April 23, 2021 that is convenient for the Court.

        Additionally, Sogou requests that its Motion to Dismiss be heard at the same time as
Plaintiff’s Motion for Preliminary Injunction. Sogou believes that the motions address
significant overlapping issues, such as subject matter jurisdiction, and one hearing for both
motions would best preserve the Court’s and parties’ time and resources. Further, an
adjournment of one week would not prejudice Plaintiff where no closing date for the merger
transaction at issue has been scheduled nor has a final version of the Schedule 13E-3 complained
of been issued to shareholders. Indeed, this Court entered an Order endorsing the parties joint
stipulation that, “the merger at issue in this action will not go forward prior to a hearing on the
Preliminary Injunction Motion.” ECF No. 15. Plaintiff’s claims regarding protection of other
shareholders also should be ignored because this is not a class action.

        As reflected in Sogou’s pre-motion conference letter (ECF No. 19), Sogou intends to
move to dismiss on April 8, 2021. Briefing on the Motion to Dismiss could be completed as
early as April 29, 2021 and a hearing can be held on any date thereafter. Sogou has previously
requested (by joint stipulation) an extension of time to oppose Plaintiff’s Motion for Preliminary
Injunction.


             400 Atlantic Avenue ● Boston, MA 02110 ● 617 574 3568 Tel ● 617.574.4112 Fax ● www.goulstonstorrs.com
           Case 1:21-cv-02041-PGG Document 21
                                           20 Filed 04/07/21
                                                    04/05/21 Page 2 of 2

Hon. Paul G. Gardephe
Page 2 of 4



Plaintiff’s Position

        Consistent with the arguments set forth in his moving papers, Plaintiff respectfully
submits that Sogou shareholders are prejudiced by each successive day they are not apprised of
their entitlement to dissenters’ rights under Section 238 of the Cayman Islands Companies Law
because the existence of these rights is material to shareholders’ ongoing decision to either hold
or transact in shares on the open market. Plaintiff was willing to—and did—stipulate to a
reasonable extension of time for counsel to familiarize themselves with the papers. Likewise,
Plaintiff would in most other circumstances readily support Defendant’s good faith request for a
brief courtesy extension; however, Plaintiff cannot assent to a further extension for the foregoing
reason.

        Defendant has apprised Plaintiff of its intention to file a single brief in opposition to
Plaintiff’s motion for preliminary injunction and in support of Defendant’s forthcoming motion
to dismiss. Though Plaintiff recognizes that Defendant may make its motion at any time prior to
the April 14, 2021 deadline to answer or otherwise respond to the complaint, Plaintiff opposes
any attempt to tether Defendant’s motion to the Plaintiff’s preliminary injunction motion in any
manner that would result in further delay of presentment of the latter.



                                                Respectfully submitted,

                                                /s/ Richard J. Rosensweig

                                                Richard J. Rosensweig

cc:      All counsel via ECF


MEMO ENDORSED

Defendant’s request to adjourn the preliminary injunction hearing in this matter is granted
based on Defendant’s representation that it will take no action to effect the merger pending the
hearing. (Dkt. No. 15) The April 21, 2021 hearing is adjourned to April 29, 2021 at 11:00
a.m. by telephone. Any briefing schedule for Defendant’s proposed motion to dismiss will be
set after the Court conducts the preliminary injunction hearing.




April 7, 2021


                                                 2
4812-2247-7028, v. 1
